Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered November 9, 2012. The order, among other things, granted in part the motion of defendant General Motors, LLC to dismiss the complaint against it by dismissing five of the seven causes of action and granted the motion of defendant Sharon Chevrolet, Inc. to dismiss the complaint against it.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Centra, J.P., Peradotto, Lindley, Curran and Troutman, JJ.